Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 06/23/2022. Claims 1, 7, and 16-17 have been amended. Claim 11 has been canceled. Claims 6 and 15 have been previously canceled. Thus, claims 1-5, 7-14, and 16-17 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-5, 7-14, and 16-17 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 7, and 16-17 including:
“a control circuit configured to send a control signal to a temperature control element controller to control the temperature control element based on a voltage of the light-emitting element provided via a voltage/current measurement circuit so as to control a peak wavelength of the ultraviolet light” as recites in claim 1,
“a control circuit configured to send a control signal to a temperature control element controller to control the temperature control element to control one of the light-emitting elements to emit one of the ultraviolet lights and to control a peak wavelength of the one of the ultraviolet lights, wherein the control circuit is configured to control the temperature control element based on a voltage of the light-emitting element provided via a voltage/current measurement circuit” recites in claim 7,
“controlling a temperature control element provided on a light-emitting element to control a temperature of the light-emitting element such that a peak wavelength of an ultraviolet light to be emitted by the light-emitting element approaches a target peak wavelength of the ultraviolet light based on a relationship between the temperature of the light-emitting element and the peak wavelength of the ultraviolet light to be emitted by the light-emitting element, wherein the temperature control element is controlled based on a voltage of the light-emitting element provided via a voltage/current measurement circuit” recites in claim 16, and
“controlling a temperature control element provided on a light-emitting element to control a temperature of the light-emitting element such that a peak wavelength of an ultraviolet light to be emitted by the light-emitting element approaches a target peak wavelength of the ultraviolet light based on a first relationship between the temperature of the light-emitting element and the peak wavelength of the ultraviolet light to be emitted by the light-emitting element, wherein the temperature control element is controlled based on a voltage of the light-emitting element provided via a voltage/current measurement circuit” recites in claim 17.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/01/2022